IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EUGENE BENJAMIN AND LATISHA                 : No. 514 MAL 2021
BENJAMIN, H/W                               :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
CHRISTOPHER P. HENDERSON, M.D.              :
AND SCRANTON ORTHOPAEDIC                    :
SPECIALISTS, P.C.                           :
                                            :
                                            :
PETITION OF: EUGENE BENJAMIN                :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of February, 2022, the Petition for Allowance of Appeal

is DENIED.